 
Exhibit 10.3


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") effective as of
the 1st day of January, 2009 (the “Effective Date”) by and between ACURA
PHARMACEUTICALS, INC., a New York corporation (the "Corporation"), with
administrative offices at 616 N. North Court, Suite 120, Palatine, IL 60067 and
RON J. SPIVEY, residing at 3514 Bimini Avenue, Cooper City, Florida 33026 (the
"Employee").


W I T N E S S E T H
WHEREAS, Employee has been employed by the Corporation pursuant to an Executive
Employment Agreement dated as of April 5, 2004, as amended (the “Original
Agreement”); and
 
WHEREAS, the Employee desires to reduce his role with the Corporation commencing
January 1, 2009; and
 
WHEREAS, the parties hereto have agreed to amend and restate the Original
Agreement, as provided herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:
 
1.     Employment, Duties and Acceptance.
 
1.1   Services. Commencing on the Effective Date the Corporation shall continue
the employment of the Employee pursuant to the terms of this Agreement for the
Term (as defined in Section 2 hereof), to render services to the Corporation of
ten (10) weeks per year, at such times as mutually agreed by the Corporation's
Chief Executive Officer ("CEO") and the Employee, as the Corporation's Senior
Scientific Advisor, subject to the direction of the CEO and the Corporation's
Board of Directors. In connection therewith, the Employee shall assist and
advise the Corporation with the development of product candidates and such other
tasks as may be further reasonably be requested to be performed by the CEO, to
whom the Employee shall report, and to use his commercially reasonable best
efforts, skill and abilities to promote the interests of the Corporation and its
subsidiary. The Employee shall perform the services for the Corporation from his
home office and by traveling to the Corporation's facilities and such other
locations as shall be agreed by the Employee and CEO from time to time,
including, without limitation, the locations of contract research organizations,
clinical trial sites, and other locations required for meetings or presentations
with prospective investors, counsel, prospective pharmaceutical partners and
other locations as the CEO shall determine to be in the best business interests
of the Corporation. The Employee acknowledges and agrees that the change in the
Employee’s title, reduction in responsibilities, service hours, and compensation
is being effected at the request of the Employee and will not constitute or be
deemed grounds for the Employee’s “Good Reason” termination as provided in
Section 7.5 of the Original Agreement.
 

--------------------------------------------------------------------------------


 
1.2   Acceptance. The Employee hereby accepts the terms of continued employment
with the Corporation and commencing on the Effective Date, and agrees to render
the services described in Section 1.1 hereof.
 
2.     Term of Employment. The term of the Employee’s employment under this
Agreement shall commence on the Effective Date and shall expire on December 31,
2010 (the “Term”), unless sooner terminated pursuant to Section 7 of this
Agreement.
 
3.     Compensation. In consideration of the services to be rendered by the
Employee pursuant to this Agreement, the Corporation shall pay the Employee an
aggregate annual base salary of One Hundred Twenty Thousand Dollars ($120,000)
(the "Base Salary"), payable in equal weekly installments in accordance with the
Corporation’s customary payroll practices, less such deductions or amounts to be
withheld as required by applicable laws and regulations.
 
4.     Expenses. The Corporation shall pay or reimburse the Employee for all
reasonable expenses which are incurred in accordance with the Corporation’s
expense policy in force from time to time and which are actually incurred or
paid by the Employee during the Term in the performance of his services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Corporation may reasonably require. Such
expenses shall include, but not be limited to, business travel, travel to
corporate facilities and related temporary living expenses, meals and lodging,
and business entertainment.
 
5.     Additional Benefits. In addition to the compensation and expenses to be
paid under Sections 3 and 4 hereof, the Employee will be entitled to such rights
and benefits for which he may be eligible (as a part time employee) under any
insurance or retirement plan of the Corporation as the Board of Directors shall
adopt from time to time in its sole and absolute discretion for the benefit of
employees of the Corporation.
 
2

--------------------------------------------------------------------------------


 
6.     Stock Options/Restricted Stock Units. The Employee and the Corporation
acknowledge and agree that the stock options and restricted stock unit awards
issued to the Employee by the Corporation as of the date of this Agreement shall
remain in full force and effect and the Employee’s right to exercise such stock
options and to receive distributions under such restricted stock units shall be
as provided in the respective award agreements and the plans pursuant to which
such stock options and restricted stock unit awards were issued; provided,
however, that with respect to the stock options granted to the Employee on May
23, 2008 exercisable for up to 160,000 shares of the Corporation’s common stock,
in the event of the termination of the Employee’s employment (a) by the
Employee, the Employee may exercise such options to the extent vested at the
date of termination during the forty (40) day period following the date of
termination, and (b) by the Corporation, the Employee may exercise such options
to the extent vested at the date of termination during the twelve (12) month
period following the date of termination.
 
7.     Termination. The Corporation may terminate the Employee’s employment with
the Corporation for any reason at any time during the Term upon written notice.
The Corporation's obligation to pay compensation or any other amounts payable
hereunder to or for the benefit of the Employee shall terminate on the earlier
to occur of (i) the date the Employee terminates his employment, (ii) the date
the Corporation terminates the Employee’s employment, and (iii) the date of
death of the Employee, except for accrued and unpaid Base Salary and expenses to
the date of termination or death.
 
8.     Protection of Confidential Information. Because the Employee's services
for the Corporation will bring him into close contact with all the confidential
affairs thereof, and plans for future developments, the Employee agrees to the
following:
 
8.1   Secrecy. During the Term and for five (5) years after the date of
termination of the Employee’s employment, to preserve the confidential nature
of, and not disclose, reveal, or make accessible to anyone other than the
Corporation’s officers, directors, employees, consultants or agents, otherwise
within the scope of his employment duties and responsibilities hereunder, any
and all documents, information, knowledge or data of or pertaining to the
Corporation, its subsidiaries or affiliates or pertaining to any other
individual, firm, corporation, partnership, joint venture, business,
organization, entity or other person with which the Corporation or any of its
subsidiaries or affiliates may do business during the Term (including licensees,
licensors, manufacturers, suppliers and customers of the Corporation or any of
its subsidiaries or affiliates) and which is not in the public domain, including
trade secrets, "know how", names and lists of licensees, licensors,
manufacturers, suppliers and customers, development plans or programs,
statistics, manufacturing and production methods, processes, techniques,
pricing, marketing methods and plans, specifications, advertising plans and
campaigns or any other matters, and all other confidential information of the
Corporation, its subsidiaries and affiliates (hereinafter referred to as
"Confidential Information"). The restrictions on the disclosure of Confidential
Information imposed by this Section 8.1 shall not apply to any Confidential
Information that was part of the public domain at the time of its receipt by the
Employee or becomes part of the public domain in any manner and for any reason
other than an act by the Employee, unless the Employee is legally compelled (by
applicable law, deposition, interrogatory, request for documents, subpoena,
civil investigative demand or similar process) to disclose such Confidential
Information, in which event the Employee shall provide the Corporation with
prompt notice of such requirement so that the Corporation may seek a protective
order or other appropriate remedy, and if such protective order or other remedy
is not obtained, the Employee shall exercise reasonable efforts in good faith to
obtain assurance that confidential treatment will be accorded such Confidential
Information.
 
3

--------------------------------------------------------------------------------


 
8.2   Return Memoranda, etc. To deliver promptly to the Corporation on
termination of his employment, or at any other time the Corporation may so
request, all memoranda, notes, records, reports, manuals, drawings, blueprints
and other documents (and all copies thereof) relating to the Corporation's
business and all property associated therewith, which the Employee may then
possess or have under his control.
 
8.3   Non-competition. Provided that this Agreement has not been breached by the
Corporation, the Employee agrees that he shall not at any time prior to one (1)
year after the expiration or termination of his employment with the Corporation,
own, manage, operate, be a director or an employee of, or a consultant to any
person, business, corporation, partnership, trust, limited liability company or
other firm or enterprise ("Person") which is engaged in marketing, selling or
distributing products or in developing product candidates in the United States
which are directly competitive with products or product candidates in
development as evidenced by the current written product development plan and/or
business plan of the Corporation at the time of termination of the Employee's
employment and/or described in the Corporation’s most recent filing on Form 10-K
with the Securities and Exchange Commission as of the date of the termination of
the Employee’s employment.
 
4

--------------------------------------------------------------------------------


 
If any of the provisions of this section, or any part thereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or provisions, which shall be given full effect,
without regard to the invalid portions. If any of the provisions of this
section, or any part thereof, is held to be unenforceable because of the
duration of such provision, the area covered thereby or the type of conduct
restricted therein, the parties agree that the court making such determination
shall have the power to modify the duration, geographic area and/or other terms
of such provision and, as so modified, said provision shall then be enforceable.
In the event that the courts of any one or more jurisdictions shall hold such
provisions wholly or partially unenforceable by reason of the scope thereof or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Corporation's right to the relief provided for
herein in the courts of any other jurisdictions as to breaches or threatened
breaches of such provisions in such other jurisdictions, the above provisions as
they relate to each jurisdiction being, for this purpose, severable into diverse
and independent covenants.
 
8.4   Injunctive Relief. The Employee acknowledges and agrees that, because of
the unique and extraordinary nature of his services, any breach or threatened
breach of the provisions of Sections 8.1, 8.2, or 8.3 hereof will cause
irreparable injury and incalculable harm to the Corporation, and the Corporation
shall, accordingly, be entitled to injunctive and other equitable relief for
such breach or threatened breach and that resort by the Corporation to such
injunctive or other equitable relief shall not be deemed to waive or to limit in
any respect any right or remedy which the Corporation may have with respect to
such breach or threatened breach.
 
8.5   Expenses of Enforcement of Covenants. In the event that any action, suit
or proceeding at law or in equity is brought to enforce the covenants contained
in Section 8.1, 8.2, or 8.3 hereof or to obtain money damages for the breach
thereof, the party prevailing in any such action, suit or other proceeding shall
be entitled upon demand to reimbursement from the other party for all expenses
(including, without limitation, reasonable attorneys' fees and disbursements)
incurred in connection therewith.
 
5

--------------------------------------------------------------------------------


 
8.6   Non-Solicitation. The Employee covenants and agrees not to (and not to
cause or direct any Person to) hire or solicit for employment any employee of
the Corporation or any of its subsidiaries or affiliates. The prohibitions of
this Section 8.6 shall apply for twelve (12) months following the termination of
the Employee’s employment.
 
8.7   Assignment of Invention. All discoveries, inventions, improvements and
innovations, whether patentable or not (including all data and records
pertaining thereto), which Employee may have invented, discovered, originated or
conceived of during the Term of his employment with the Corporation prior to the
date of the Amendment or may invent, discover, originate or conceive during the
Term of this Agreement and which directly relate to the business of the
Corporation or any of its subsidiaries as described in the Corporation’s filings
with the Securities and Exchange Commission, shall be the sole and exclusive
property of the Corporation. Employee shall promptly and fully disclose each and
all such discoveries, inventions, improvements or innovations to the
Corporation. Employee shall assign to the Corporation his entire right, title
and interest in and to all of his discoveries, inventions, improvements and
innovation described in this Section 8.7 and any related U.S. or foreign patent
and patent applications, shall execute any instruments reasonably necessary to
convey or perfect the Corporation’s ownership thereof, and shall assist the
Corporation in obtaining, defending and enforcing its rights therein. The
Corporation shall bear all expenses it authorizes to be incurred in connection
with such activity and shall pay the Employee reasonable compensation for time
spent by the Employee in performing such duties at the request of the
Corporation after the termination of his employment, for a period not to exceed
three (3) years.
 
9.     Indemnification. The Corporation will defend, indemnify and hold harmless
the Employee, to the maximum extent permitted by applicable law and the by-laws
of the Corporation, against all claims, costs, charges and expenses incurred or
sustained by him in connection with any action, suit or other proceeding to
which he may be made a party by reason of his being an officer, director or
employee of the Corporation or of any subsidiary or affiliate thereof.
 
10.   Notices. All notices, requests, consents and other communications required
or permitted to be given hereunder, shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by facsimile, with
confirmation of receipt, or mailed first-class, postage prepaid, by registered
or certified mail (notices sent by mail shall be deemed to have been given three
(3) business days after the date sent), to the parties at their respective
addresses herein above set forth or to such other address as either party shall
designate by notice in writing to the other in accordance herewith.
 
6

--------------------------------------------------------------------------------


 
11.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the local laws of the State of New York applicable
to agreements made and to be performed entirely in New York.
 
12.   Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
13.   Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof including the Original Agreement.
Employee acknowledges that upon the Effective Date he will not be entitled to
any severance payment under the Original Agreement or any bonuses for any
calendar year after 2008. No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.
 
14.   Assignability. This Agreement, and the Employee's rights and obligations
hereunder, may not be assigned by the Employee. The Corporation may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets; in any event the rights and obligations of the Corporation hereunder
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of its business or assets.
 
15.   Amendments. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
 
7

--------------------------------------------------------------------------------


 
16.   Counterparts. This Agreement may be executed in one or more facsimile or
original counterparts, each of which shall be deemed an original, but all of
which taken together will constitute one and the same instrument.
 
17.   Severability. The provisions of this Agreement shall be deemed severable,
and if any part of any provision is held illegal, void or invalid under
applicable law, such provision may be changed to the extent reasonably necessary
to make the provision, as so changed, legal, valid and binding. If any provision
of this Agreement is held illegal, void or invalid in its entirety, the
remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.


18.  In witness whereof, the parties have executed this Agreement as of July 9,
2008.






ACURA PHARMACEUTICALS, INC.


By: /s/ Andrew D. Reddick            
Andrew D. Reddick
President and Chief Executive Officer




EMPLOYEE


By: /s/ Ron J. Spivey                
Ron J. Spivey


8

--------------------------------------------------------------------------------

